ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-108, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, GREGORY N. FILOSA of NEW YORK, NEW YORK, who was admitted to the bar of this State in 2006, should be suspended from the practice of law for a period of one year based on discipline imposed in the state of New York for conduct that in New Jersey constitutes violations of RPC 3.3(a)(4) (a lawyer shall not knowingly offer evidence that the lawyer knows to be false), RPC 3.4(a) (a lawyer shall not unlawfully obstruct another party’s access to evidence or unlawfully alter, destroy or conceal a documents or other material having potential evidentiary value, or counsel or assist another person to do any such act), RPC 3.4(b) (a lawyer shall not falsify evidence, counsel or assist a witness to testify falsely), RPC 4.1(a) (a lawyer shall not knowingly make a false statement of material fact or law to a third person), RPC 8.4(a) (conduct that violates the RPCs), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that the term of suspension should be retroactive to the date of his suspension in New York;
And good cause appearing;
It is ORDERED that GREGORY N. FILOSA is suspended from the practice of law for a period of one year, effective February 12, 2013, and until the further Order of the Court; and it is further
*29ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.